Avery, J.
(concurring): It must be admitted that if the members of this Court were jurors, impaneled to try the prisoner upon the testimony offered in the court below, and considered the witnesses worthy of credit, they would not hesitate to concur in declaring the prisoner guilty of murder in the first degree. Revolting as his conduct seems to have been, and probably was, if the able Judge who presided had, after learning of the facts from a preliminary *818examination upon a writ of habeas corpus, held that the prisoner was so clearly guilty of murder in the first degree that he would hear the evidence himself without impaneling a jury, and pronounce the sentence of the law upon him, the average citizen, regardless of his knowledge of the forms and technicalities of law, would understand that the fundamental right of trial by jury, acquired at the cost of blood aiid treasure, liad been wantonly violated. The most unlearned and inexperienced of our people know that the constitution (article 1, § 13) provides that no person shall be convicted of any crime but by the unanimous verdict of a jury of good and lawful men, in open court. The legislature, as it was authorized to do, and as every other legislature which has enacted a statute grading homicides has done, provided that the “jury before whom the offender is tried shall determine in their verdict whether the crime is murder in the first or second degree.” The language of, our statute (Gode, §113) is equally explicit in declaring that “no Judge in giving a charge to the petit jury in a civil or criminal action shall give an opinion whether a fact is fully or sufficiently proved, such matter being the true office and province of the jury, but he shall state in a plain and correct manner the evidence given in the case and declare and explain the law arising thereon.” The law provides plainly, first, that the jury have the exclusive right “to determine in their verdict”’the grade of the homicide ; and, second, prohibits the Judge, in terms quite as unmistakable, from telling the jury whether any fact is fully or sufficiently proved. We have decided (State v. Fuller, 114 N. C., 885), as has every respectable Court in the United States where a similar statute has been passed, that, when it is proved or admitted that the accused killed with a deadly weapon, the common law raises, if any at all, no more serio.us presumption than that the prisoner is guilty *819of morder in tbe second degree, but that it is the province of the jury to say whether they will, from the testimony, draw the inference that the prisoner premeditated the killing. The solution of the question whether the killing was premeditated involves a finding of what was the purpose in a person’s breast, to be gathered as an inference from his acts. The law declares that the jury shall determine (upon finding the intent or purpose of the prisoner from the evidence as to his conduct under the definition of murder in the first and second degrees, given them for their guidance by the court) how they will classify the offence. The law limited the authority and duty of the Judge to defining the grades of homicide, and pointing to the evidence relied upon to establish guilt of either. Instead, however, of telling the jury that it was their province to determine under his explanation of the law whether the prisoner, for however short a time, entertained the preconceived purpose to kill, he assumed the authority to decide what the law gave the jury the exclusive right to determine. He told the jury, when the law prohibited his-doing so, that the proof was sufficient to make it their duty to return a verdict of guilty of murder in the first degree. If it became necessary for the jury, before fixing the grade, to' inquire whether they were warranted in inferring from the evidence that there was a previous purpose to kill, the Judge violated the statute when he told them that a purpose to kill was to be irresistibly inferred, or was fully or sufficiently shown by testimony as to any conduct, however outrageous. If, upon the suggestion of the Attorney General, we attempt to sustain the instruction upon the idea that the evidence tended to show an .attempt on the part of the prisoner to abduct the 'deceased, the same insurmountable difficulty presents itself. We cannot repeal, and the Judge below could not disregard, the plain provis*820ion of law that the jury must fix the grade. In the discharge of that duty it necessarily became their province to inquire and ascertain whether the evidence of the conduct of the prisoner convinced them of his „purpose to abduct. If the language of the Judge is to be construed as meaning that the jury must infer a purpose to abduct, — of the existence of which it was their exclusive province to judge,— then he violated the statute in expressing the opinion that the intent to abduct was fully proved.
No principle is more clearly established than that, where guilt depends upon intent, a special verdict which omits to find the intent is imperfect, and no judgment can be pronounced upon it. If, in this case, the jury had been permitted to return as a special verdict the testimony of the mother of the girl, with all of its revolting details, but had failed to add that they found either that the prisoner had killed in the execution of a premeditated intent, or that his purpose in driving the girl before him was to abduct her, it is settled law that the court could not pronounce judgment. State v. Blue, 84 N. C., 807; State v. Oakley, 103 N. C., 408; State v. Curtis, 71 N. C., 56 ; State v. Lowry, 74 N. C., 121. In State v. Bray, 89 N. C., 480, the Court said: “The special verdict is defective, in that the intent is not found as a fact. Theie may be evidence of in tent, but the fact is not found by the jury. * « * 'ppg jUry must find the fact from the evidence before them, and the intent is a question for the jury. * * * Whether, if the fact of felonious intent, were found "in the special verdict, the facts would constitute the offence of larceny, * * * is a question we are not called upon to decide.” So, in our case, the Judge would not have invaded the province of the jury, but would have avoided the error into which he has fallen, had he told them that if they should find from the testimony’there was either a pre~ *821meditated intent on the part of the prisoner to kill, or that he killed while he was attempting to carry .out a purpose to abduct, they would be warranted in returning a verdict of guilty of murder in the first degree ; but, if they were not satisfied as to the existence of either the premeditated purpose to kill or the intent to abduct, and they believed that he killed with a deadly weapon, then the law raised a presumption of guilt of murder in the second degree, and that presumption had not been rebutted, he would have avoided the error into which he has fallen. If a special verdict would be fatally defective because the jury, in the exercise of their exclusive right, failed to find the existence of the essential element of intent in abduction or thé preconceived purpose in order to constitute the highest grade of homicide, then it would seem to follow inevitably that the Judge has no more right to find the intent for them before than after they had considered and passed upon the testimony. If it be true that wherever the intent is of the essence of the offence, and the jury fail in a special verdict to state specifically ■ that there was a criminal intent, the Judge is not at liberty to supply the defect before stating the conclusion of the law, surely, when the jury retain the right to state the verdict in the shape of a conclusion, he cannot do before what he could not do after, — assume that the facts proved a guilty intent.
My Brother FuRChes has cited cases exactly in point from the court of the State where the statute originated, and in which the opinions rest upon the fundamental principles to whjph I have adverted. I have ventured to discuss the question upon the reason of the thing as it would be presented if no authority could be adduced from abroad. We are not acting as arbitrators, nor as citizens susceptible to the influence of the public indignation naturally aroused by such conduct as is attributed to the prisoner, *822but as a Court, supposed to bold the scales of justice too bigh to be shaken in our purpose by even our own abhorrence of cruelty. To sanction the mistake of a nisi prius judge who may have been swept from his moorings by listening to testimony which could scarcely fail to excite disgust, at least, would probably be to endanger the safety of some other prisoner around whom a .network of false testimony may be woven, and whose only safety may lie in the discrimination of an intelligent jury of the. vicinity. If a trial Judge has the right to draw inferences for the jury, the safeguard thrown around accused persons, as well as parties to civil actions, i's destroyed. I concur fully in the conclusion of the Court, and have deemed it wholly unnecessary to add anything to the clear and full discussion of authorities by Justice Fuboiies.